         Case 2:17-cv-00210-NBF Document 92 Filed 11/13/18 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PROJECT ON PREDATORY STUDENT )
LENDING OF THE LEGAL SERVICES )
CENTER OF HARVARD LAW SCHOOL, )
                              )                     Civil Action No. 17-210-NBF
          Plaintiff,          )
                              )                     The Honorable Nora Barry Fischer
       v.                     )
                              )
                              )                     (Electronic Filing)
UNITED STATES DEPARTMENT OF   )
JUSTICE,                      )
          Defendant.          )

                     FOURTH POST-JUDGMENT STATUS REPORT

       The parties respectfully submit the instant Fourth Post-Judgment Status Report, consistent

with the Court’s Order dated October 12, 2018. Order, ECF No. 25.

       On October 11, 2018, the parties filed their Third Post-Judgment Status Report, noting that,

on October 4, 2018, defendant the Department of Justice (“DOJ”) had produced the remaining

pages of the AI Dallas CD to plaintiff the Project on Predatory Student Lending (“Project”). Third

Post-Judgment Status Report, ECF No. 87 (Oct. 11, 2018). The status report noted that the parties

were in communication regarding the basis of certain redactions in the pages that were produced.

Id. at 2. On October 16, 2018, the Court issued an order requiring the parties to file a follow-up

Joint Status Report by November 13, 2018, “advising as to the status of outstanding matters

including the redactions to the DOJ's production.” Order, ECF No. 25. This report fulfills that

obligation.

       As the Court is aware, the Honorable Peter J. Phipps, who formerly represented the DOJ

in this matter, recently became a United States District Judge for the Western District of

Pennsylvania.   Following Judge Phipp’s confirmation, new counsel entered appearances on
         Case 2:17-cv-00210-NBF Document 92 Filed 11/13/18 Page 2 of 2



behalf of DOJ. Defense counsel currently is in the process of reviewing the case filings as well

as the DOJ’s productions. On November 9, 2018, counsel for all parties met and conferred

telephonically, consistent with the Court’s October 16, 2018 Order, to discuss the Project’s

concerns regarding the DOJ’s production. The parties agreed to maintain open communication

over the next few weeks in an attempt to resolve the Project’s concerns without the need for Court

intervention. Accordingly, the parties are requesting an additional 30 days, until December 13,

2018, to file another Status Report advising the Court as to any remaining issues related to the

DOJ’s production of the AI Dallas records.



                                             Respectfully submitted,

/s/ Toby Merrill ______________                JOSEPH H. HUNT
Toby Merrill                                   Assistant Attorney General
Eileen Connor                                  Civil Division
Legal Services Center of Harvard
Law School                                     SCOTT W. BRADY
122 Boylston Street                            United States Attorney
Jamaica Plain, MA 02140                        Western District of Pennsylvania
Tel: (617) 390-2710
Fax: (617) 522-0715                            ELIZABETH J. SHAPIRO
tomerrill@law.harvard.edu                      Deputy Director
econnor@law.harvard.edu                        Civil Division, Federal Programs Branch


                                              /s/ Lisa Zeidner Marcus____________________
                                              LISA ZEIDNER MARCUS
                                              Senior Counsel
                                              U.S. Department of Justice, Civil Division
                                              Federal Programs Branch

                                              /s/ Karen Gal-Or____________________
                                              KAREN GAL-OR
                                              Assistant U.S. Attorney



Dated: November 13, 2018

                                                2
